DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on May 12, 2022 has been entered.

Status of the Claims
Claims 1, 7, 10, 22, 26 and 33 have been amended. Claims 36, 41 and 44 have been canceled. Claims 1, 7, 10, 22, 25-30, 33, 42, 43, 45 and 46 are pending. Claims 22, 25-30, 33, 45 and 46 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites that the components are “present in synergistic amounts.” However, with no recitation regarding the synergistic purpose, the claims are rendered vague and indefinite, so that one of ordinary skill would not be apprised of the metes and bounds of the invention.  

Claim Rejections - 35 USC § 102
Claims 1, 7 and 10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chan et al (J. Pharm. Pharmacol., 2014).
Chan discloses a combination of palmitoleic acid (PA) and erythromycin with a synergistic antibacterial effect. See paragraph bridging pp 111-112 and Table 3, entry 10. The mixture, per se, or the individually contained components disclosed are consistent with Applicant’s definition of a kit. This reference anticipates the claims. 

Claim Rejections - 35 USC § 103
Claims 1, 10 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Desbois et al (Mar. Drugs, 2013) and Wille et al (Skin Pharmacol. Appl. Skin Physiol., 2003).
Desbois teaches compositions comprising various polyunsaturated fatty acids (PUFAs) in combination with various antibiotics, including the aminoglycoside, neomycin. These compositions exhibit antimicrobial activity against organisms, such as S. aureus. See Table 5. The reference teaches that fatty acids, generally, are known as potential therapeutic antimicrobial agents for their potency and the lack of classical resistance mechanisms against the actions of these compounds. See Section 1, 2nd paragraph. The reference further teaches that the PUFAs kill S. aureus rapidly, with kill times similar to other fatty acids. See page 4450, 1st full paragraph.     
The reference does not exemplify a composition comprising PA, wherein PA is the only surfactant. 
Wille is cited by Desbois (reference 35) in the discussion of known antimicrobial action of fatty acids against S. aureus. Wille teaches that the PA isomers, C16:16 and C16:19, are both highly effective against S. aureus. See Table 2. (It is noted that although the reference labels both of these fatty acids “PA isomers,” the former is more commonly referred to as sapienic acid, and the latter as palmitoleic acid.)  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Desbois product by preparing a composition comprising an antibiotic, such as neomycin, in combination with either of the fatty acids disclosed by Wille, SA or PA, with a reasonable expectation of success. This modification would amount to a simple substitution of one known element for another to obtain predictable results. It would be further obvious to prepare the components separately or in combination in the form of a kit for therapeutic use. 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Desbois et al (Mar. Drugs, 2013) and Wille et al (Skin Pharmacol. Appl. Skin Physiol., 2003) as applied to claims 1, 10 and 42 above, and further in view of Coutinho et al (In Vivo, 2009).
Desbois and Wille teach as set forth above. The references are silent regarding the particular type of neomycin or any other species recited in claim 43.
 Coutinho teaches that several aminoglycosides, such as neomycin gentimicin and tobramycin, are known to have activity against S. aureus. See Table I.    
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the product made obvious by Desbois and Wille by using any known antibiotic having activity against S. aureus, such as those taught by Coutinho with a reasonable expectation of success. In the absence of unexpected results, this modification would amount to a simple substitution of one known element for another to obtain predictable results. 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEIGH C MAIER/Primary Examiner, Art Unit 1623